DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 26 January 2022. Claims 1, 3-13 and 15-28 are pending in the application. Claims 27 and 28 were previously withdrawn from further consideration.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 9, 10, 13, 15-18 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lien (US 6,758,338), in view of Pleym et al, (NPL titled “Gender Differences in Drug effects; implications for anesthesiologists”).
Regarding claim 1, Lien teaches a gender-specific pharmaceutical product for differentiating use for a female or male (figure 1), the product comprising: a package (figure 1) containing a pharmaceutical (figure 1, reference 22) comprising a central nervous system agent (column 6, lines 28-30 and 10, lines 7-8: The product can be used for any medication), the pharmaceutical being present in a recommended female dosage or a recommended male dosage (column 10, lines 5-13 and column 8- lines 4-15: the package can be for male or female); and a label on the package or an insert positioned in the package (figure 1, reference 56 and column 10 lines 1-4), wherein the label, the insert, or the package includes the recommended female dosage (column 10, lines 5-13) and the recommended male dosage (column 10, lines 5-13: If the prescription within the container is used regardless of male or female use, both male and female dosages would be included) and wherein a female-specific indicia or male specific indicia (column 8, lines 4-15) is on the package to differentiate use of the product for the female or the 
Lien does not explicitly teach the label, the insert, or the package including the recommended female dosage and the recommended male dosage wherein the recommended female dosage is different from the recommended male dosage. However, Pleym does teach that recommended female dosages are different than recommended male dosages (highlighted sections on page 241 under results and conclusion section and highlighted sections on page 255 and 256 under “Conclusions and future aspects” section: Pleym states “Females have 20-30% greater sensitivity to the muscle relaxant effects”, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package of Lien to include the recommended female dosage and the recommended male dosage wherein the recommended female dosage is different from the recommended male dosage, as disclosed by Pleym, because including these different doses allows for generic printed matter regardless of user since the user need only follow the directions of the specific user dosages. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the recommended female dosage and the recommended male dosage wherein the recommended female dosage is different from the recommended male dosage since it would only depend on the intended use of the assembly and the desired information to be displayed. Further, it has been held that when the claimed printed matter is not functionally related to the substrate (label, insert or package), it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of dosage does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter e.g. difference in dosage and the substrate e.g. label, insert or package which is required for patentability. Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product”.
Regarding claim 3, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. Furthermore, Lien teaches the recommended female dosage is capable of being different from the recommended male dosage based on differences between males and females in rates of drug absorption and/or metabolism (column 8, lines 5-15). Furthermore, Pleym teaches gender differences exist both in the pharmacokinetics and pharmacodynamics of drugs (page 241, column 1).
Regarding claim 4, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. Furthermore, Lien teaches the recommended female dosage is capable of being different than the recommended male dosage based on differences between males and females in at least one of temperature, diurnal changes, pH changes, hormonal changes, and susceptibility to diseases or medical conditions (column 8, lines 5-15). Furthermore, Pleym teaches gender differences exist both in the pharmacokinetics and pharmacodynamics of drugs (page 241, column 1).
Regarding claim 5, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. Furthermore, Lien teaches the pharmaceutical is provided as at least one of a tablet, capsule, powder or liquid (column 6, lines 57-60).
Regarding claim 6, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. Furthermore, Lien teaches the female-specific indicia or the male-specific indicia is in pictorial, graphic, color-coded, or text form (column 8, lines 4-15).
Regarding claim 9, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. Furthermore, Lien teaches the label, the insert or the package provides a recommended time 
Regarding claim 10, Lien, in view of Pleym, teach all of the claim limitations of claim 9, as shown above. Furthermore, Lien teaches the recommended time period if the pharmaceutical is present in the recommended female dosage is different from the recommended time period if the pharmaceutical is present in the recommended male dosage (column 8, lines 5-15).
Regarding claim 13, Lien teaches a patient group-specific pharmaceutical product for differentiating use for a first patient group or a second patient group (figure 1), the product comprising: a package (figure 1) containing a pharmaceutical (figure 1, reference 22) comprising a central nervous system agent (column 6, lines 28-30 and 10, lines 7-8: The product can be used for any medication), the pharmaceutical being present in a recommended first patient group dosage or a recommended second patient group dosage (column 10, lines 5-13 and column 8- lines 4-15: the package can be for first or second patient groups); and a label on the package or an insert positioned in the package (figure 1, reference 56 and column 10 lines 1-4), wherein the label, the insert, or the package includes the recommended first patient group dosage (column 10, lines 5-13) and the recommended second patient group dosage (column 10, lines 5-13: If the prescription within the container is used regardless of first or second patient group use, both first or second patient group dosages would be included) and a first patient group -specific indicia (column 8, lines 4-15) if the pharmaceutical is present in the recommended first patient group dosage or a second patient group -specific indicia (column 8, lines 4-15) if the pharmaceutical is present in the recommended second patient group dosage, the first patient group-specific indicia or the second patient group-specific indicia on the label, the insert or the package differentiating use of the product for the first patient group or the second patient group (column 8, lines 1-15 and column 10, lines 5-13) and whereby a member of the first patient group is treated with the pharmaceutical in the package at the recommended first patient group dosage as a result of the first 
Lien does not explicitly teach the label, the insert, or the package the recommended first patient group dosage and the recommended second patient group dosage wherein the recommended first patient group dosage is different from the recommended second patient group dosage. However, Pleym does teach that recommended female dosages are different than recommended male dosages (highlighted sections on page 241 under results and conclusion section and highlighted sections on page 255 and 256 under “Conclusions and future aspects” section: Pleym states “Females have 20-30% greater sensitivity to the muscle relaxant effects”, “Males are more sensitive than females to propofol. It may be necessary to decrease the propofol dose by 30-40% in males compared to females in order to achieve similar recovery times” and “gender should be taken into account as a factor that may be predictive for the dosage of several anesthetic drugs”. Since Pleym teaches that male and female 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package of Lien to include the recommended first patient group dosage and the recommended second patient group dosage wherein the recommended first patient group dosage is different from the recommended second patient group dosage, as disclosed by Pleym, because including these different doses allows for generic printed matter regardless of user since the user need only follow the directions of the specific user dosages. It would have been obvious to one of ordinary skill in the art at the time the invention was made to the recommended first patient group dosage and the recommended second patient group dosage wherein the recommended first patient group dosage is different from the recommended second patient group dosage since it would only depend on the intended use of the assembly and the desired information to be displayed. Further, it has been held that when the claimed printed matter is not functionally related to the substrate (label, insert or package), it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of dosage does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter e.g. difference in dosage and the substrate e.g. label, insert or package which is required for patentability. Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). As stated in MPEP 2111.05(I)(B): “Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise 
Regarding claim 15, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. Furthermore, Lien teaches the recommended first patient group dosage is capable of being different from the recommended second patient group dosage based on differences between second patient group and first patient group in rates of drug absorption and/or metabolism (column 8, lines 5-15). Furthermore, Pleym teaches gender differences exist both in the pharmacokinetics and pharmacodynamics of drugs (page 241, column 1).
Regarding claim 16, Lien, in view of Pleym, teach all of the claim limitations of claim 14, as shown above. Furthermore, Lien teaches the recommended first patient group dosage is capable of being different from the recommended second patient group dosage based on differences between second patient group and first patient group in at least one of temperature, diurnal changes, pH changes, hormonal changes, and susceptibility to diseases or medical conditions (column 8, lines 5-15). Furthermore, Pleym teaches gender differences exist both in the pharmacokinetics and pharmacodynamics of drugs (page 241, column 1).
Regarding claim 17, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. Furthermore, Lien teaches the pharmaceutical is provided as at least one of a tablet, capsule, powder or liquid (column 6, lines 57-60).
Regarding claim 18, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. Furthermore, Lien teaches the first patient group-specific indicia or the second patient group-specific indicia is in pictorial, graphic, color-coded, or text form (column 8, lines 4-15).
Regarding claim 21, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. Furthermore, Lien teaches the label, the insert or the package provides a recommended 
Regarding claim 22, Lien, in view of Pleym, teach all of the claim limitations of claim 21, as shown above. Furthermore, Lien teaches the recommended time period if the pharmaceutical is present in the recommended first patient group dosage is different from the recommended time period if the pharmaceutical is present in the recommended second patient group dosage (column 8, lines 5-15).
Regarding claim 23, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. Furthermore, Lien teaches the recommended first patient group dosage is capable of being different than the recommended second patient group dosage by 10 or more (column 8, lines 5-15). Furthermore, Pleym teaches gender differences exist both in the pharmacokinetics and pharmacodynamics of drugs (page 241, column 1)
Regarding claim 24, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. Furthermore, Lien teaches the recommended first patient group dosage or the recommended second patient group dosage includes an initial dose (figure 1, reference 22: the pharmaceutical can be an initial dose). Furthermore, Pleym teaches gender differences exist both in the pharmacokinetics and pharmacodynamics of drugs (page 241, column 1).

Claims 7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Lien (US 6,758,338), in view of Pleym et al, (NPL titled “Gender Differences in Drug effects; implications for anesthesiologists”), as applied to claim 1 and 13 above, and further in view of Hermelin et al. (US 6,375,956).
Regarding claim 7, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Lien, in view of Pleym, to include the pharmaceutical is colored with the same color as the female-specific indicia if the pharmaceutical is present in the recommended female dosage or as the male-specific indicia if the pharmaceutical is present in the recommended male dosage, as disclosed by Hermelin, because including the pharmaceutical colored with the same color as the gender-specific indicia allows for a user to know where the pharmaceutical came from after removing since the color of the pharmaceutical would be the same as the indicia from which the pharmaceutical was removed.
Regarding claim 19, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. 
Lien, in view of Pleym, do not explicitly teach the pharmaceutical is colored with the same color as the first patient group-specific indicia if the pharmaceutical is present in the recommended first patient group dosage or as the second patient group-specific indicia if the pharmaceutical is present in the recommended second patient group dosage. However, Hermelin does teach the pharmaceutical is colored with the same color as the first patient group-specific indicia if the pharmaceutical is present in the recommended first patient group dosage or as the second patient group-specific indicia if the pharmaceutical is present in the recommended second patient group dosage (column 16, lines 39-44).
.

Claims 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Lien (US 6,758,338), in view of Pleym et al, (NPL titled “Gender Differences in Drug effects; implications for anesthesiologists”), as applied to claims 1 and 13 above, and further in view of Swan et al. (US 6,901,304).
Regarding claim 8, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. 
Lien, in view of Pleym, do not explicitly teach an RFID tag associated with the package. However, Swan does teach an RFID tag associated with the package (column 2, lines 20-38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Lien, in view of Pleym, to include an RFID tag, as disclosed by Swan, because including the RFID tag allows for tracking of the item and easy access to the information about the product through a scanner, as disclosed by Swan (column 2, lines 20-38).
Regarding claim 20, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Lien, in view of Pleym, to include an RFID tag, as disclosed by Swan, because including the RFID tag allows for tracking of the item and easy access to the information about the product through a scanner, as disclosed by Swan (column 2, lines 20-38).

Claims 11, 12, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Lien (US 6,758,338), in view of Pleym et al, (NPL titled “Gender Differences in Drug effects; implications for anesthesiologists”), as applied to claim 1 and 13 above, and further in view of Snyder (US 20040178112).
Regarding claim 11, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. 
Lien, in view of Pleym, do not explicitly teach the central nervous system agent is a central nervous system depressant. However, Snyder does teach the central nervous system agent is a central nervous system depressant (paragraph 75).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Lien, in view of Pleym, to include the central nervous system agent is a central nervous system depressant, as disclosed by Snyder, because including the central nervous system agent being a central nervous system depressant allows for the user to carry required medications. Furthermore, modifying the pharmaceutical carried in the product of Lien to be a depressant, as disclosed by Snyder, would be based on the medication needed by the user, as described by Lien (column 1, lines 11-38).

Regarding claim 25, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. 
Lien, in view of Pleym, do not explicitly teach the central nervous system agent is a central nervous system depressant. However, Snyder does teach the central nervous system agent is a central nervous system depressant (paragraph 75).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Lien, in view of Pleym, to include the central nervous system agent is a central nervous system depressant, as disclosed by Snyder, because including the central nervous system agent being a central nervous system depressant allows for the user to carry required medications. Furthermore, modifying the pharmaceutical carried in the product of Lien to be a depressant, as disclosed by Snyder, would be based on the medication needed by the user, as described by Lien (column 1, lines 11-38).
Regarding claim 26, Lien, in view of Pleym and Snyder, teach all of the claim limitations of claim 25, as shown above. Furthermore, Snyder teaches the depressant being a sedative (paragraph 75).

Response to Arguments
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

Regarding claims 1 and 13, applicant argues that the printed matter has a functional relationship with the product and cites “Praxair Distribution, Inc. v. Mallinckrodt Hospital Products IP Ltd., 890 F.3d 1024 (2018)” as evidence that a functional relationship exists between the printed matter and the claim Examiner respectfully disagrees. Regarding the cited court of appeals case, the fact pattern of the case is different than what’s presented in this application. The cited case is directed towards “the Court of Appeals considered whether the printed matter doctrine applied to claims directed to methods of providing nitric oxide gas that specified providing a medical provider with information that the recommended dose of inhaled nitric oxide for treatment of a neonate with hypoxic respiratory failure is 20 ppm nitric oxide, and that in patients with preexisting left ventricular dysfunction ("LVD"), inhaled nitric oxide can lead to pulmonary edema” [emphasis added]. The court case is directed towards a method claim set where the current application is directed towards a product claim set. Therefore, the arguments directed towards the use of the cited case are moot. 
In the applicants’ argument, the applicant states “Here similar to Praxair, a functional relationship can be found for claim 1 as amended because the printed information (i.e., the female-specific or male-specific indicia on the packaging and the recommended gender-specific dosages on the label, insert or package) is interrelated to the concrete step of treatment of a female or male because of the information”. Here, applicant is arguing that the printed matter is related to an active step. Applicant is reminded that the claims are directed towards a product claim, not a method claim. This argument is directed to the intended use of the product. Applicant is reminded it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte 
As stated by MPEP 2111.05(I)(A):
“To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated”. In the claimed invention, the printed matter does not affect how you use the container, or more specifically the label or insert, it is simply instructions on how to use the pharmaceutical within the container.
As stated in MPEP 2111.05(I)(B): “Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product”. Since the printed matter simply provides instructions on how to use the product, a functional relationship does not exist between the printed matter and the insert/label the printed matter is located on. An example of this would be a kit which comprises a plurality of tools and a set of instructions which include instructions on how to use the tools. These instructions are just printed matter which conveys information to the user not functionally related to the product.
Regarding applicant’s argument referencing MPEP 2111.05(II) and the example of a color-coded indicia, this argument is moot to the claimed subject matter because the prior art already discloses a male/female indicia on the package. This section is only relevant when a functional relationship is found between the printed matter and the substrate. In this case, a functional relationship does not exist and 
Applicant further argues that Lien teaches away from generic subject printed matter. Applicant is reminded that the printed matter does not have a functional relationship to the substrate, therefore this argument is moot since the prior art only needs to teach a package with a central nervous system agent and a label/insert. All of the other limitations are printed matter not functionally related to the substrate.
Regarding applicants’ other arguments, since the arguments focus on the printed matter which does not have a functional relationship to the substrate, all of the arguments are moot. Lien discloses all of the claim limitations of claims 1 and 13 except for the printed matter. However, since the printed matter does not have a functional relationship to the substrate, the prior art only needs to include the insert or label (figure 1, reference 56 of Lien. The written directions on the insert or label are irrelevant to the claimed invention and therefore Lien teaches the claimed invention. Although Pleym is not necessary in order to reject claims 1 and 13, examiner has chosen not to change the rejection since the Pleym provides further evidence of the differences between male and female dosage differences.
Since the prior art discloses the claimed invention, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735